F I L E D
                                                                 United States Court of Appeals
                                                                         Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                         JAN 12 1998
                                   TENTH CIRCUIT
                                                                    PATRICK FISHER
                                                                             Clerk


UNITED STATES OF AMERICA,

          Plaintiff-Appellee,
                                                      No. 96-3272
v.                                                 (District of Kansas)
                                               (D.C. No. 96-CR-20005-002)
MARCUS KARA EASON,

          Defendant-Appellant.




                                ORDER AND JUDGMENT *


Before BALDOCK, EBEL, and MURPHY, Circuit Judges.


      After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal. See Fed. R. App. P. 34(a); 10th Cir. R. 34.1.9. The court therefore

honors the parties’ requests and orders the case submitted without oral argument.

      Marcus Eason appeals the district court’s imposition of a 60 month

mandatory sentence pursuant to 18 U.S.C. § 924(c) to be served consecutive to his


      *
       This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
37 month sentence for armed bank robbery in violation of 18 U.S.C. § 2113.

Eason argues that: (1) he should have been sentenced pursuant to U.S.S.G. §

2B3.1(b) rather than § 924(c) for the use of a firearm during the robbery because

§ 924(c) is subsumed into the crime of armed bank robbery under § 2113; and (2)

the district court was without jurisdiction because the United States did not prove

the subject bank was federally insured. Eason’s attorney has filed an appellate

brief pursuant to Anders v. California, 386 U.S. 738 (1967), in which he states

that the arguments advanced by Eason are frivolous. Accordingly, Eason’s

counsel has moved to withdraw as counsel of record. Eason has also filed a pro

se supplemental brief. This court agrees with Eason’s attorney’s assessment of

the arguments raised, grants his motion to withdraw, and affirms the district

court.

         Eason’s argument regarding the non-applicability of § 924(c) where the

underlying crime is an armed bank robbery is clearly foreclosed by this court’s

opinion in United States v. Lanzi, 933 F.2d 824, 826 (10th Cir. 1991). In Lanzi,

this court held that § 924(c) applies cumulatively to add five consecutive years to

a sentence for armed bank robbery in violation of § 2113. According to Lanzi,

the plain language of § 924(c) “clearly evinces congressional intent that any

defendant using a dangerous weapon in connection with a violent crime must be

sentenced to five years imprisonment, such sentence to run consecutive to that


                                          -2-
imposed for the violent crime.” Id.; see also United States v. Overstreet, 40 F.3d

1090, 1093-94 (10th Cir. 1994) (reaching same conclusion for use of a firearm

during an armed carjacking in violation of 18 U.S.C. § 2119).

      As to Eason’s claim that the bank he pleaded guilty to robbing may not

have been federally insured, we note that “[a] plea of guilty constitutes an

admission of all material facts well pleaded in the indictment.” United States v.

Crockett, 812 F.2d 626, 629 (10th Cir. 1987). The indictment in this case clearly

states that the bank Eason pleaded guilty to robbing was federally insured. Thus,

Eason’s argument necessarily fails, as by his plea Eason admitted this element of

the offense.

      The judgment and sentence of the United States District Court for the

District of Kansas is hereby AFFIRMED.

                                               ENTERED FOR THE COURT:



                                               Michael R. Murphy
                                               Circuit Judge




                                         -3-